DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to cuvette, classified in G01N 21/03.
II. Claims 14-15, drawn to method of analyzing liquids, classified in G01N 21/51.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a pyramidal shaped cuvette is not needed in analyzing liquids.  The subcombination has separate utility such as a cuvette for reducing the overall size of the sample holder.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search would require different search areas such as cuvette construction and optical measurement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
During a telephone conversation with Timothy DeWitt on May 11, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lukhaub et al. (2014/0319163).
Claim 1
 	Lukhaub et al. (2014/0319163) discloses a cuvette (Fig. 7, Ref. 2) for the analysis of liquids, having inner and outer surfaces of pyramidal shape in a horizontal cross section with four sides surfaces (Fig. 7, Ref. 4), which are 5connected to each other by curved surfaces (See Fig. 7 below), wherein side surfaces and curved surfaces merge towards the bottom end of the cuvette into a transition area that is located above a ring followed by a cone above the bottom of the pyramidally shaped cuvette (See Fig. 7 below).  
[AltContent: textbox (Ring Area that forms a cone at the bottom of pyramidally shaped cuvette)][AltContent: textbox (Curved surfaces)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    888
    417
    media_image1.png
    Greyscale

Claim 2
 	Lukhaub et al. (2014/0319163) discloses an upper edge of the cuvette comprises a 10surrounding projection (Fig. 7, Ref. 8).  
Claim 3

Claim 4
 	Lukhaub et al. (2014/0319163) discloses 15 the at least one locking element is hook-shaped (Fig. 7, Ref. 6; the clipping has a hook-shaped).  
Claim 5
 	Lukhaub et al. (2014/0319163) discloses the cuvette is made of a transparent material (It is inherent the cuvette is transparent since cuvettes are used in spectroscopy).  
Claim 6
 	Lukhaub et al. (2014/0319163) discloses the side surfaces are planar (See Fig. 7, Ref. 4 has a flat surface).  
Claim 9
 	Lukhaub et al. (2014/0319163) discloses the ring is perpendicular to the bottom end of the cuvette (See Fig. 7 provided in this rejection above, further applicant’s specification fails to define a structure that makes up the ring.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukhaub et al. (2014/0319163).
Claim 7-8
	Lukhaub et al. (2014/0319163) discloses the claimed invention except for the cone has an inclination with respect to the bottom of the cuvette and the incline is 45 degrees. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Lukhaub et al. (2014/0319163) with the design of the bottom of cuvette listed above since it was well known in the art that shaping the bottom of cuvette as listed above allows the stacking of the cuvettes in a compact arrangement, therefore maximizing the amount of cuvettes in a space. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukhaub et al. (2014/0319163) in view of Nebe et al. (5,347,358).
Claims 10-11
	Lukhaub et al. (2014/0319163) substantially teaches the claimed invention except that it does not show an bottom end of the cavity of the 5cuvette comprises a concave and / or convex surface representing an optical lens or the bottom end of the cavity of the cuvette is a prism with refractive and / or deflection properties. Nebe et al. (5,347,358) shows that it is known to provide a bottom end of the cavity of the 5cuvette comprises a concave and / or convex surface representing an optical lens or the bottom end of the cavity of the cuvette is a prism with refractive and / or deflection properties (Fig. 1, Ref. 9) for an device for taking optical measurements using a cuvette. It would have been obvious to combine the device of Lukhaub et al. (2014/0319163) with the convex/prism of Nebe et al. (5,347,358) before the effective filing .

    PNG
    media_image2.png
    251
    768
    media_image2.png
    Greyscale


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukhaub et al. (2014/0319163).10
Claim 12-13
	Lukhaub et al. (2014/0319163) discloses the claimed invention except for the cavity of the cuvette is a light guide or the cavity of the cuvette is a Fresnel lens. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Lukhaub et al. (2014/0319163) with the different light elements listed above since it was well known in the art that using the different elements provides different illumination for different application which improves it usability. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        May 17, 2021